DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendment to the specification filed on March 2, 2022 has been entered. 

Response to Amendment
This Office Action is in response to the Amendment filed on the date: March 2, 2022.
Claims 1-10 are currently pending.  Claims 1-2, 5 and 8-10 have been amended.  No claims have been canceled or are new.

Response to Arguments
The Objection to the Specification
Applicant’s arguments, see REMARKS page 9, with respect to the objection to the title of the invention have been fully considered and are persuasive.  The objection of the title of the invention has been withdrawn. 

The Rejection Under §112(b)
Applicant’s arguments, see REMARKS pages 9-10, with respect to the rejection of claims 2-10 have been fully considered and are persuasive.  The rejection of claims 2-10 has been withdrawn. 

The Rejection Under §102(a)(1)
Applicant’s arguments, see REMARKS pages 10-12, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kunjappan et al. 2013/0278247.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dmytriw et al 7030604 (called Dmytriw hereinafter and previously cited) in view of Kunjappan et al. 2013/0278247 (called Kunjappan hereinafter and newly cited).

Regarding independent claim 1, Dmytriw teaches, in Figures 1 and 10, a magnetic sensor device (Fig. 1), comprising: 
a switching region (Fig. 1, package 124 with Fig. 10, area inside 1000) defined by a switching range (Fig. 1 and 10; axis along direction 108) and a variation range (Fig. 1; axis perpendicular to 108), the switching range being set in a stroke direction (movement of magnet 102 on 110 and 108) of a magnet (102) generating a radial magnetic field (104 and 106) and defined by a start position (left side of Fig. 1) and an end position (right side of Fig. 1) for switching of the state, and the variation range being set in a direction (Fig. 1; direction perpendicular to the movement of the magnet moving along 108 and 110) intersecting the stroke direction and being a range of variation in the position of the magnet (distance between the magnet 102 and sensors 118,120,124); and 
a magnetic sensor (124) comprising a plurality of first divided elements (Fig. 10; individual magnetoresistive elements of 1000) that are formed by dividing a first circular magneto-resistive element (Fig. 10; 1000), and rearranged around the switching region such that change in a magnetoresistance value due to the magnetic field of the magnet in the switching region increases from the start position to the end position (Fig. 1; as the magnet 120 moves along direction 108, the magnetoresistance value detected increases as the magnetic field of the magnet gets closer to the mangentoresistive elements in 124, thus the magnetoresistive elements would have been arranged/rotated to detect the increasing magnetic field of magnet 120).
	Dmytriw fails to teach wherein each first divided element of the plurality of first divided elements is arranged so as to be asymmetrical to each other.
Kunjappan teaches, in Figure 2, wherein each first divided element of the plurality of first divided elements is arranged so as to be asymmetrical to each other (para [0048]; magnetic field sensors 206A-206E may be placed non-uniformly or asymmetrically with each other).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Dmytriw with the magnetic field sensor placements as described by Kunjappan for the purpose of using a 180-degree angular position sensing range to measure the angular position of a rotating object over 360-degrees.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, this claim was indicated as allowable subject matter in the previous Office Action mailed on December 2, 2021.
	Claims 3-10 are indicated as allowable subject matter for depending on claim 2.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hainz discloses “Magnetic sensor with an Asymmetric Wheatstone bridge” (see 2019/0339340)
Watanabe discloses “Magnetic sensor” (see 2019/0195969)
Ausserlechner et al. discloses “Magnetic angle sensor device and method of operation” (see 2018/0087889)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867